Case 1:20-cv-21778-JEM Document 1 Entered on FLSD Docket 04/29/2020 Page 1of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Southern District of Florida
JEANCARLO LOPEZ-CASTANON,
Plaintiff,
VS.
WILLIAM P. BARR, Attorney General of the United States,
UNITED STATES DEPARTMENT OF
JUSTICE,

Defendants.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, JEANCARLO LOPEZ-CASTANON (“LOPEZ-CASTANON’), sues
Defendant, WILLIAM P. BARR, Attorney General of the United States, UNITED STATES
DEPARTMENT OF JUSTICE (“UNITED STATES DOJ”), pursuant to Title VII of the Civil
Rights Act of 1964, 42 USC § 2000e et seq., and states:

1. Plaintiff, JEANCARLO LOPEZ-CASTANON, is a resident of Broward County,
Florida. Plaintiff is a Hispanic White Male who has been employed by the Defendant since
2010.

2. Defendant carries on the business of the United States Department of Justice
and, at all times material hereto, was doing business in Miami-Dade County, Florida, and
within the jurisdiction of this Court.

3. Declaratory, injunctive, equitable relief, lost wages, salary, employment
benefits and other compensatory and punitive damages are sought pursuant to 42 U.S.C.

2000e-5. Costs and attorney’s fees may also be awarded pursuant to 42 U.S.C. § 2000e-

 
Case 1:20-cv-21778-JEM Document 1 Entered on FLSD Docket 04/29/2020 Page 2 of 8

5(k).

4. Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1331 and 2343(4)
and 42 USC § 2000e-5(f).

2. This claim arose in Miami-Dade County and thus venue is appropriate in this
Court.

6. Plaintiff, LOPEZ-CASTANON, has fulfilled all conditions precedent to the
institution of this action. An internal complaint was filed with the Defendant. A Formal
Complaint was filed with the U.S. Equal Employment Opportunity Commission. On
January 31, 2020 the United States Department of Justice issued its Final Agency Decision
dismissing the complaint and advising Plaintiff of his right to bring a civil suit. (A copy is
attached hereto as Exhibit A)

FACTS COMMON TO ALL COUNTS

G Plaintiff is and has been employed with the Defendant since 2010 and, at all
times material to this Complaint, has held the position of GS-07 Senior Corrections Officer.

8. Plaintiff possesses a certificatoin which pemits him to accompany FDC Miami
inmates to and from the hospital and other locations. Plaintiff had worked transportation
details in an overtime capacity for the past several years earning approximately $300
additional pay per week.

9. On or about July 22, 2016, Warden Roy Cheatham sent a letter to Plaintiff
suspending him from working these transport details. This suspension was purportedly
due to an ongoing investigation involving an allegation of inattention to duty.

10. Other non-White, non-Hispanic employees, who were under investigation

were allowed to continue to work their overtime details and earn additional income.

Pe

 
Case 1:20-cv-21778-JEM Document 1 Entered on FLSD Docket 04/29/2020 Page 3 of 8

11. Novalid explanation was offered regarding the Warden’s decision to suspend
Plaintff from working the overtime transport details.

COUNT | -VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
Race Discrimination

12. Plaintiff readopts and realleges all of the allegations contained in paragraphs
1 through 11 above, as fully set forth herein.

13. Upon information and belief, persons not of Plaintiff's race were not treated
in the same manner of Plaintiff during the time period set forth above.

14. Plaintiff was subjected to disparate treatment because of his race in violation
of Title Vil, whereas, he has suffered both irreparable injury and compensable damage
unless and until this Court grants relief.

15. Asadirectand proximate result of the foregoing, Plaintiff has suffered, is now
suffering, and will continue to suffer, emotional pain and mental anguish. As a direct and
proximate result of such actions, Plaintiff has been, is being and will in the future, be
deprived of income in the form of wages and of prospective benefits due to the Plaintiff
solely because of Defendant’s conduct.

WHEREFORE, Plaintiff demands judgment for damages against Defendant,
including but not limited to the following: |

a. a declaration that the acts and practices complained of herein are in
violation of Title VII;

b. enjoining and permanently restraining these violations of Title VII;

b. directing Defendant to place Plaintiff in the position he would have

occupied but for Defendant’s discriminatory treatment of him, and making him whole for

Be
Case 1:20-cv-21778-JEM Document 1 Entered on FLSD Docket 04/29/2020 Page 4 of 8

all earnings and other benefits he would have received but for Defendant's discriminatory
treatment, including but not limited to wages, pension, and other lost benefits;

Cc. compensatory damages for past, present and future mental anguish,
pain and suffering, and humiliation caused by the intentional discrimination;

d. awarding Plaintiff the costs of this action together with reasonable
attorney’s fees, as provided by § 706(k) of Title VII, 42 U.S.C. § 2000e-5(k);

e. trial by jury; and

f. such other relief as the court deems proper.

COUNT II - VIOLATION OF THE CIVIL RIGHTS ACT OF 1964
Color Discrimination

14. Plaintiff readopts and realleges all of the allegations contained in paragraphs
1 through 11 above, as fully set forth herein.

15. Upon information and belief, persons not of Plaintiffs Color were not treated
in the same manner of Plaintiff during the time period set forth above.

16. Plaintiff was subjected to disparate treatment because of his Color in violation
of Title Vil, whereas, he has suffered both irreparable injury and compensable damage
unless and until this Cunt grants relief.

17. Asadirectand proximate result of the foregoing, Plaintiff has suffered, is now
suffering, and will continue to suffer, emotional pain and mental anguish. As a direct and
proximate result of such actions, Plaintiff has been, is being and will in the future, be
deprived of income in the form of wages and of prospective benefits due to the Plaintiff
solely because of Defendant’s conduct.

WHEREFORE, Plaintiff demands judgment for damages against Defendant,

-4.
Case 1:20-cv-21778-JEM Document 1 Entered on FLSD Docket 04/29/2020 Page 5of 8

including but not limited to the following:
a. a declaration that the acts and practices complained of herein are in
violation of Title VII;

b. enjoining and permanently restraining these violations of Title VII;

c. directing Defendant to place Plaintiff in the position he would have
occupied but for Defendant’s discriminatory treatment of him, and making him whole for
all earnings and other benefits he would have received but for Defendant's discriminatory
treatment, including but not limited to wages, pension, and other lost benefits;

d. compensatory damages for past, present and future mental anguish,
pain and suffering, and humiliation caused by the intentional discrimination;

e. awarding Plaintiff the costs of this action together with reasonable
attorney's fees, as provided by § 706(k) of Title VII, 42 U.S.C. § 2000e-5(k);

f. trial by jury; and

g. such other relief as the court deems proper.

' DEMAND FOR JURY TRIAL
WHEREFORE, Plaintiff, CASTANON, submits this demand for jury trial for all issues

triable of right by a jury pursuant to Rule 38, Fed. R. Civ. P.

TERI GUTTMAN VALDES LLC
Counsel for Plaintiff

1501 Venera Avenue, Suite 300
Coral Gables, Florida 33146

 

 
Case 1:20-cv-21778-JEM Document 1 Entered on FLSD Docket 04/29/2020 Page 6 of 8

EXHIBIT A

 
Case 1:20-cv-21778-JEM Document 1 Entered on FLSD Docket 04/29/2020 Page 7 of 8

U.S. Department of Justice
Complaint Adjudication Office

 

Agency Complaint Number BOP-201-01138
DJ Number 187-3~4880

 

950 Pennsylvania Avenue, N.W.
Room 3651
Washington, DC 20530

Mr. JeanCarlo Lopez-—Castanon
2100 NW 64t8 Avenue
Sunrise, FL 33313

  

Dear Mr. Lopez-Castanon:

This is in reference to the Equal Employment Opportunity
complaint you filed against the Federal Bureau of Prisons.
Enclosed is the final Department of Justice decision. If you
disagree with the decision and wish to pursue an appeal, please
follow the instructions below.

Rights of Appeal

First, you have the right to appeal any part of the
decision to the Equal Employment Opportunity Commission (EEOC).
You may do so by filing your appeal within 30 days of the date
you receive this decision. If you are represented by an
attorney of record, the 30-day appeal period shall begin to run
the day your attorney receives this decision. You may file your
appeal by mail, using EEOC Form 573, Notice of Appeal/Petition,
a copy of which is attached. The notice of appeal should be
sent to the Director, Office of Federal Operations, EEOC, Post
Office Box 77960, Washington, D.C., 20013, by mail, personal
delivery or facsimile. The fax number for the Office of Federal
Operations is (202) 663-7022. You must also send a copy of your
notice of appeal to Carolyn Sapla, Acting EEO Officer, Federal
Bureau of Prisons, 320 First Street, NW, Room 936, Washington,
DC 20534. You must state the date and method by which you sent
the copy of your notice to Ms. Sapla either on, or attached to,
the notice of appeal you mail to the EEOC. Alternatively, you
may file your appeal online by using the EEOC Public Portal at
eeoc. gov.

Second, you have the right to file a civil action in the
appropriate United States District Court within 90 days of the
date you receive this decision. In filing your federal
complaint, you should name Attorney General William P. Barr as
the defendant. Even if you appeal this decision to the EEOC,
you still have the right to go to federal court. You may file a
civil action in the United States District Court within 90 days
Case 1:20-cv-21778-JEM Document 1 Entered on FLSD Docket 04/29/2020 Page 8 of 8
-2-

of the day you receive the Commission’s final decision on your
appeal, or after 180 days from the date you filed your appeal
with the Commission, if the Commission has not made a final
decision by that time.

If you cannot afford to file a civil action, you can ask
the court to allow you to file the action at no cost to you.
The court may also provide you with an attorney if you cannot
afford to hire one to represent you in your civil action.
Questions concerning when and how to file a waiver of costs
should be directed to your attorney or the District Court clerk.

   

/) Pp

Robert K. Abraham
Acting Complaint Adjudication Officer

ca
one 4

cc: Richard Toscano
Carolyn Sapla
